      CASE 0:16-cv-02401-SRN-HB Document 590 Filed 04/26/20 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Grupo Petrotemex, S.A. DE C.V., and                 Case No. 16-cv-2401 (SRN/HB)
 DAK Americas, LLC,

               Plaintiffs,
                                                      MEMORANDUM OPINION
 v.                                                       AND ORDER

 Polymetrix AG,

               Defendant.


Eric W. Schweibenz, John F. Presper, J. Derek Mason, and Robert C. Mattson, Oblon,
McClelland, Maier & Neustadt, LLP, 1940 Duke Street, Alexandria, VA 22314, and
Barbara J. D’Aquila, Margaret Rudolph, and Laura J. Borst, Norton Rose Fulbright US
LLP, 60 South Sixth Street, Suite 3100, Minneapolis, MN 55402 for Plaintiffs.

Todd A. Noah, Stephen H. Youtsey, and Igor Shoiket, Dergosits & Noah LLP, One
Embarcadero Center, Suite 350, San Francisco, CA 94111, and Bernard E. Nodzon, Jr.,
Theodore M. Budd, and Timothy M. Sullivan, Faegre Drinker Biddle & Reath LLP, 90
South Seventh Street, Suite 2200, Minneapolis, MN 55402 for Defendant.


SUSAN RICHARD NELSON, United States District Judge

I.     INTRODUCTION

       Before the Court are Plaintiffs Grupo Petrotemex, S.A. de C.V. and DAK Americas

LLC’s (collectively, “Plaintiffs”) Objections (“Pls.’ Obj.”) [Doc. No. 572] to Magistrate

Judge Bowbeer’s March 13, 2020 Order on Plaintiffs’ Motion to Compel (“March 13, 2020

Order”) [Doc. No. 569]. Defendant Polymetrix AG (“Polymetrix”) urges the Court to

overrule Plaintiffs’ Objections and adopt the Order in full. (See Def.’s Resp. to Obj. [Doc.

No. 573.])
      CASE 0:16-cv-02401-SRN-HB Document 590 Filed 04/26/20 Page 2 of 10



       Based on a review of the record, and for the reasons set forth below, the Court

overrules Plaintiffs’ Objections and affirms the March 13, 2020 Order.

II.    FACTUAL AND PROCEDURAL BACKGROUND

       A.      Factual Background

       The facts pertinent to this matter have been accurately detailed in the March 13 Order,

and will not be repeated in full here. (Order at 1-5.) Stated briefly, Plaintiffs brought this

patent infringement action against Polymetrix in July of 2016. (Id. at 1.) The instant dispute

concerns certain communications that occurred when Polymetrix’s parent corporation,

Bühler Holding, AG (“Bühler”), was negotiating the sale of a majority stake in Polymetrix to

a third-party buyer, Beijing Sanlian Hope Shin-Gosen Technical Service Co (“Sanlian”).

These negotiations began after the start of this patent infringement action. (Id. at 2.)

       On March 22, 2018, Bühler completed its sale to Sanlian of 80% of its shares of

Polymetrix. (Id.) (citing Müller Suppl. Decl. ¶ 7).) The record reflects that Polymetrix

was not directly involved in the negotiations between Bühler and Sanlian. (Id.) Yet as

described below, Polymetrix and Bühler conferred on the handling of the pending patent

action, including whether Bühler would retain liability for the litigation after the sale. (Id.)

       Indeed, during these acquisition negotiations, Polymetrix’s counsel, Mark Wilming,

provided Polymetrix and Bühler an email dated July 5, 2017, (the “July 5, 2017 Email”),

which included, among other things, an assessment of the risks associated with the present

patent litigation. (Id. at 3.) In preparing this email, Mr. Wilming asked Polymetrix’s lead

trial counsel in this action, Todd Noah, to draft an assessment of the litigation. (Id.) Based

on his assessment, Mr. Wilming incorporated a “summary statement” from Mr. Noah into the

                                                2
     CASE 0:16-cv-02401-SRN-HB Document 590 Filed 04/26/20 Page 3 of 10



July 5, 2017 Email. (Id.) Mr. Wilming then sent the July 5, 2017 Email to both Polymetrix

and Bühler. Because Bühler owned 100% of Polymetrix at the time, Polymetrix claims that

Mr. Wilming was authorized to share this email under the protections of the common interest

doctrine. (Id. at 3 (citing Müller Suppl. Decl. ¶ 3).)

       What transpired next, however, sparks this dispute. During negotiations, Sanlian also

inquired about the pending patent litigation. (Id. at 2.) In response, a Bühler employee, Frank

Zimmerman, shared the July 5, 2017 Email with Sanlian, who then publicly revealed certain

information from this email. (Id. at 2-4.) In its public filings with the Shenzhen Stock

Exchange, Sanlian referenced Plaintiffs’ pending lawsuit against Polymetrix, and three

documents contained the following statement:

              In the opinions of [Mr.] Noah and [Mr.] Wilming, it is less
              likely that Polymetrix infringed any of the three patents and it
              is very unlikely that Polymetrix infringed any two of the three
              patents.

(Id. at 4.) Polymetrix does not dispute this disclosure is based on the “summary statement”

Mr. Wilming included (from Mr. Noah) in the July 5, 2017 Email.

       But the record demonstrates that Polymetrix never consented or authorized Bühler to

share the July 5, 2017 Email, or the underlying content, to Sanlian at any time during the

negotiations. (Id. at 3 (citing Müller Suppl. Decl. ¶ 4); Wilming Decl. ¶ 4.) And although

Bühler’s in-house counsel authorized Mr. Zimmerman to share the July 5, 2017 Email with

Sanlian, the company claims it never authorized Sanlian to disclose the contents publicly.

(Id. at 4-5.) Both Polymetrix and Bühler appear to have learned about this public disclosure

when Plaintiffs in the pending litigation brought this issue to Mr. Noah’s attention in


                                               3
     CASE 0:16-cv-02401-SRN-HB Document 590 Filed 04/26/20 Page 4 of 10



December of 2018, eight months after Sanlian had acquired a majority interest in Polymetrix.

(Id. at 4.) At the time, Polymetrix also learned that the July 5, 2017 Email was shared with

Sanlian by Bühler without its consent. (Id. at 4.)

       B.     Plaintiffs’ Motion to Compel

       On December 12, 2019, Plaintiffs moved to compel the opinion of counsel provided

by Todd Noah to Polymetrix, (“Mot. to Compel” [Doc. No. 485]), arguing that Polymetrix

waived attorney-client privilege to “all documents and communications related to the subject

matter” of the July 5, 2017 Email. (Pls.’ Suppl. Mem. Mot. to Compel (“Pls.’ Mem”) [Doc.

No. 551] at 4.) Accordingly, Plaintiffs also seek “all communications and documents” related

to Mr. Noah’s opinion.

       Polymetrix opposed Plaintiffs’ motion on the grounds that, while the disclosure of the

“summary statement” in Sanlian’s stock exchange filings amounts to a “waiver” of the

privilege for the particular statement revealed, the waiver does not extend beyond that

statement. Polymetrix contends that it never waived privilege for any of the confidential

communications at issue, including communications related to the content of the July 5, 2017

Email. (Def.’s Suppl. Opp’n. Mot. to Compel (“Def.’s Opp’n”) [Doc. No. 540] at 4.)

       In denying Plaintiffs’ motion, Magistrate Judge Bowbeer concluded that Polymetrix

never waived attorney-client privilege for Mr. Noah’s communication. Specifically, Judge

Bowbeer determined that Polymetrix did not waive privilege when Mr. Wilming sent the July

5, 2017 Email to Bühler because both companies shared a common legal interest. (Order at

6.) Thus, under the common interest doctrine, Polymetrix’s disclosure of the July 5, 2017

Email did not constitute a waiver beyond what was revealed in Sanlian’s filings with the

                                              4
     CASE 0:16-cv-02401-SRN-HB Document 590 Filed 04/26/20 Page 5 of 10



Shenzhen Stock Exchange. (Id. at 6-7.) Judge Bowbeer further found that the transfer of the

July 5, 2017 Email to Sanlian did not waive the privilege because the transfer was

unauthorized by Polymetrix. Since Polymetrix never gave permission to its parent company

to share the document, “Bühler could not waive the attorney-client privilege on Polymetrix’s

behalf.” (Id. at 8.)

       Finally, Judge Bowbeer concluded that Polymetrix never “impliedly waived” the

privilege by taking no action after it learned of (1) the disclosure of the July 5, 2017 Email to

Sanlian; and (2) the public disclosure of the “summary statement” in Sanlian’s stock exchange

filings. (Id. at 9.) By the time Polymetrix discovered both disclosures, Judge Bowbeer found

there was “no reason” for it to “claw back” the email from Sanlian. (Id. at 9.) Sanlian had

become a significant majority owner of Polymetrix. (Id. at 10.) Likewise, once the “summary

statement” was public, Judge Bowbeer found “there was nothing Polymetrix could have done

to undo” this disclosure “once it became aware of it.” (Id. at 10.)

       In their Objections, Plaintiffs argue that the magistrate judge’s ruling is “clearly

erroneous and contrary to law” for three main reasons. First, Plaintiffs contend that the ruling

“erroneous[ly] distinguishes” two relevant holdings because there is no dispute that a

“waiver” occurred as to the “summary statement” in Sanlian’s stock exchange filings. (Pls.’

Obj. at 3-5) (citing Electro Scientific Indus., Inc. v. Gen. Scanning, Inc., 175 F.R.D. 539,

541–44 (N.D. Cal. 1997); U.S. v. Jacobs, 117 F.3d 82, 89–91 (2d Cir. 1997), abrogated on

other grounds by Loughrin v. U.S., 134 S. Ct. 2384, 2388 n.2 (2014)). According to

Plaintiffs, the law mandates that the privilege here is “automatically waived on the entire

underlying opinion . . . irrespective of context.” (Id. at 4) (emphasis in original). Second,

                                               5
       CASE 0:16-cv-02401-SRN-HB Document 590 Filed 04/26/20 Page 6 of 10



Plaintiffs assert that the ruling fails to address the scope of the “subject matter waiver” here

altogether, (id. at 5-8, 12-14). Third, Plaintiffs argue that the magistrate judge erred in ruling

that Polymetrix need not have remedied the unauthorized disclosure of the July 5, 2017 Email

when it was discovered, (id. at 8-11).

III.    DISCUSSION

        The Court’s review of decisions of a magistrate judge on nondispositive matters is

limited to determining whether the order is “clearly erroneous or contrary to law.” 28

U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a); Local Rule 72.2(a)(3). Such an order is

“clearly erroneous” when, after a thorough review of the record, the “court is left with the

definite and firm conviction that a mistake has been committed.” Knutson v. Blue Cross

& Blue Shield of Minn., 254 F.R.D. 553, 556 (D. Minn. 2008) (quoting Thorne v. Wyeth,

No. 06-cv-3123 (PAM/JJG), 2007 WL 1455989, at * 1 (D. Minn. May 15, 2007)). The

order is “contrary to law” when it “fails to apply or misapplies relevant statutes, case law

or rules of procedure.” Id. (quoting Transamerica Life Ins. Co. v. Lincoln Nat’l Life Ins.

Co., 592 F. Supp. 2d 1087, 1093 (N.D. Iowa 2008)). The standard of review of “an appeal

of a magistrate judge’s order on a nondispositive issue is extremely deferential.” Reko v.

Creative Promotions, Inc., 70 F. Supp. 2d 1005, 1007 (D. Minn. 1999).

        Here, Plaintiffs do not dispute that the “common interest” doctrine applies to

Polymetrix’s disclosure of the July 5, 2017 Email to Bühler and hence that no waiver is

effected by this particular communication. Neither do Plaintiffs claim that Polymetrix

provided its consent to share the July 5, 2017 Email with Sanlian.

        Rather, Plaintiffs object to the Order’s waiver analysis because of the alleged effect of

                                                6
     CASE 0:16-cv-02401-SRN-HB Document 590 Filed 04/26/20 Page 7 of 10



the “waiver” of the “summary statement” in Sanlian’s stock exchange filings. (Pls.’ Obj. at

3-5.) Citing two decisions, Plaintiffs claim, incorrectly, that the uncontested “waiver” of the

“summary statement” in Sanlian’s stock exchange filings “mandate[s]” the automatic

disclosure of the “entire underlying opinion.” (Id. at 4-5) (arguing that the relevant law

requires that “once a waiver has occurred as to a summary statement, the waiver automatically

extends to the underlying opinion upon which that summary statement was based.”).

Plaintiffs assert that Judge Bowbeer misapplied the law to the facts here.

       The Court disagrees. Plaintiffs’ reliance on the rulings in Electro Scientific and Jacobs

is misplaced. Contrary to their assertions, neither rulings “automatically” extend a waiver to

the underlying opinion once a portion of the communication was disclosed. In Electro

Scientific, for instance, the court found that the privilege holder, GSI, “intentionally

disclosed” an “important part” of a privileged communication in a News Release to

customers. 175 F.R.D 539, 541-544 (noting this fact was “critical” to the court’s waiver

analysis). Accordingly, the court determined GSI could not “reasonably believe that it would

be able to preserve the confidentiality of the other parts of that communication.” Id. at 543

(emphasis added). Likewise, in Jacobs, the privilege holder disclosed a portion of a

privileged communication while marketing a program to customers. 117 F.3d 82, 89-91. In

mandating the disclosure of the underlying confidential material, the Jacobs court determined

the privilege holder appeared to convey inaccurately his attorney’s advice to third parties, (id.

at 90), which only served to further his own financial interests.

       Unlike the situations in Electro Scientific and Jacobs, here, the privilege holder

(Polymetrix) never “intentionally disclosed” any part of a privileged communication to

                                               7
     CASE 0:16-cv-02401-SRN-HB Document 590 Filed 04/26/20 Page 8 of 10



Sanlian. As such, the Court need not determine whether Polymetrix “reasonably believed the

other parts” of the communication would be confidential. Electro Scientific, 175 F.R.D. at

543 (emphasis added). And, as for the public release of such information, both privilege

holders in Electro Scientific and Jacobs appear to have voluntarily shared a portion of

confidential information to advance their own commercial interests. Polymetrix, in contrast,

did not stand to gain financially from the public release of the “summary statement,” which

also factors against “mandating” the disclosure of the underlying opinion. See Order at 8

(noting that “all of the information before the Court indicates the decision to disclose the

opinion to Sanlian was made by Bühler, for Bühler’s benefit in its negotiations with

Sanlian—negotiations in which Polymetrix played no part—and that Polymetrix did not

even know about the disclosure, let alone consent to it.”) (emphasis in original).

       The Court therefore agrees with Judge Bowbeer’s waiver analysis. Despite the public

release of the “summary statement” in Sanlian’s stock exchange filings, the Court finds that

this release did not effect a waiver of attorney-client privilege. Polymetrix never consented

to share the July 5, 2017 Email with Sanlian, much less authorize the public release of this

information. Absent such consent, Judge Bowbeer correctly concluded that Polymetrix never

waived “the attorney-client privilege as to that email, its contents, or the communications and

opinions of counsel” on which the email was based. (Order at 8.)

       Plaintiffs next contend that the Order failed to consider the scope of the unauthorized

“waiver” of the “summary statement” in Sanlian’s stock exchange filings. (See Pls.’ Obj. at

5-8, 12-14.) Without a waiver effected by the privilege holder here, the Court need not

determine how broad such a waiver might be, which Plaintiffs concede is a matter of

                                              8
     CASE 0:16-cv-02401-SRN-HB Document 590 Filed 04/26/20 Page 9 of 10



discretion for the Court. See, e.g., Electro Scientific, 175 F.R.D. at 543. The Court therefore

agrees with Judge Bowbeer’s analysis that the Court “need not consider what additional

information should, in fairness, be revealed.” (Order at 10-11.) Unless Polymetrix itself

proposes or attempts to “use the [underlying] opinion in this litigation or in some other public,

non-privileged forum,” the unauthorized “waiver” here only extends to the statement actually

revealed in Sanlian’s public stock exchange filings. (Id. at 11.)

       Finally, Plaintiffs contend that Polymetrix waived the privilege here by its inaction

after discovering the unauthorized disclosure of its confidential information. The Court is

unpersuaded by this argument. As Magistrate Bowbeer correctly determined, Plaintiffs cite

no authority that supports finding an implied waiver here. Indeed, in the cases upon which

Plaintiffs rely, the privilege holder was aware of a voluntary or inadvertent disclosure, but

still did not act to prevent it or “claw back” the documents. (Pls.’ Obj. at 10.) None of the

cited cases require Polymetrix to “claw back” the July 5, 2017 Email from Sanlian nearly

eighteen months after this issue was brought, for the first time, to Polymetrix’s attention. As

Judge Bowbeer correctly found, “there was nothing Polymetrix could have done to undo it.”

(Order at 9-10.) In sum, the Court finds no error in Judge Bowbeer’s conclusion that

Polymetrix’s alleged inaction never amounted to an “implied waiver.”

       The Court thus assigns no error to Judge Bowbeer’s findings and her application of

the relevant law to the facts.




                                               9
       CASE 0:16-cv-02401-SRN-HB Document 590 Filed 04/26/20 Page 10 of 10



IV.      ORDER

      Based on the submission and the entire file and proceedings herein, IT IS HEREBY

ORDERED THAT:

      1. Plaintiffs’ Objections [Doc. No. 572] to the Order on Plaintiffs’ Motion to Compel
         [Doc. No. 569] are OVERRULED;

      2. Magistrate Judge Bowbeer’s Order of March 13, 2020 [Doc. No. 569] is
         AFFIRMED.

Dated: April 26, 2020                             s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge




                                             10
